DETAILED ACTION
This communication is response to the application filed 04/05/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021, 10/05/2021, 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 9, 12, 14-17 are objected to because of the following informalities: “PDSCH”, “DG”, “SPS” recited in claims 1, 8, 9, 12, 14-17 should be written in full at the first occurrence. For example, “PDSCH” should be “physical downlink shared channel (PDSCH)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0052950 to MANOLAKOS et al. (hereafter Manolakos).

Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0052950 to MANOLAKOS et al. (hereafter Manolakos) in view of US Pub. 2020/0092068 to Yang et al. (hereafter Yang).

Regarding claim 1, Manolakos discloses a method of managing multiple transmission and reception point (M-TRP) communications (see Manolakos, Fig 8, Fig 10 and Fig 11), comprising: 
receiving, by a user equipment (UE), a plurality of PDSCH communications, wherein: a first subset of the plurality of PDSCH communications is associated with a first TRP, and a second subset of the plurality of PDSCH communications is associated with a second TRP different from the first TRP (see Manolakos, ¶ 0094: one or more TRPs, of the multiple TRPs, may transmit PTRS pilot signals on the one or more PDSCHs, and the UE 120 may receive the PTRS pilot signals on the one or more PDSCHs; ¶ 0099: the UE 120 may determine that one or more PTRS ports are to be shared among multiple PDSCHs transmitted by multiple TRP); 
selecting a first set of one or more PDSCH communications to decode by applying a first management process for the first subset of PDSCH communications; selecting a second set of one or more PDSCH communications to decode by applying a second management process for the second subset of PDSCH communications (see Manolakos, ¶ 0087: identify a subset of the multiple PDSCHs that carry the PTRS pilot signals; ¶ 0088: the UE 120 may identify the PDSCH(s) that carry the PTRS pilot signals based at least in part on an indication from a base station 110 (e.g., the first TRP 805, the second TRP 810, and/or the like)….. the UE 120 may identify the PDSCH(s) that carry the PTRS pilot signals based at least in part on an ordering of multiple PDSCHs in a message, such as an RRC message, DCI (e.g., when the multiple PDSCHs are scheduled by the same DCI), and/or the like; ¶ 0089: A similar technique may be applied when a subset of the PDSCHs carry PTRS pilot signals. For example, the UE 120 may identify two (or three, etc.) PDSCHs, corresponding to the first two (or three, etc.) parameters in the list or the last two (or three, etc.) parameters in the list, as the PDSCHs that carry the PTRS pilot signals; ¶ 0091: the UE 120 may identify a PDSCH (or a subset of PDSCHs) that carries PTRS pilot signals based at least in part on a determination that an identifier matches a preconfigured identifier; ¶ 0092: For example, the UE 120 may identify the PDSCH (or subset of PDSCHs) with the largest bandwidth, among the multiple PDSCHs, as the PDSCH (or subset of PDSCHs) that carries the PTRS pilot signals; ¶ 0094: one or more TRPs, of the multiple TRPs, may transmit PTRS pilot signals on the one or more PDSCHs, and the UE 120 may receive the PTRS pilot signals on the one or more PDSCHs. The TRP(s) may determine the PDSCH(s) in which the PTRS pilot signals are to be transmitted (e.g., in a similar manner as described above), and may transmit the PTRS pilot signals in the determined PDSCH(s). In example 800, TRP A transmits the PTRS pilot signals in PDSCH A, and the PTRS pilot signals are not transmitted in PDSCH B; ¶ 0099-¶ 0100: the UE 120 may determine that one or more PTRS ports are to be shared among multiple PDSCHs transmitted by multiple TRPs…..the UE 120 may identify one or more PDSCHs, of the multiple PDSCHs for which the PTRS port(s) are to be shared, that carry PTRS pilot signals. For example, the PTRS pilot signals may be carried……a subset of PDSCHs). Manolakos discloses that the multiple TRPs transmits PTRS pilot signals on a subset of PDSCHs. Manolakos further discloses that the UE determines the PDSCHs on which the PRTS pilots are sent using some methods such as the ones described in ¶ 0089, ¶ 0091, ¶ 0092 which disclose both first and second management process of claim 1; and
 decoding the first set of one or more PDSCH communications to decode and the second set of one or more PDSCH communications to decode (see Manolakos, ¶ 0045: the UE 120 may include…..means for receiving PTRS pilot signals on one or more PDSCHs of the plurality of PDSCHs; means for using the PTRS pilot signals for phase tracking estimation). By receiving a PTRS pilot sent on a PDSCH and using it for a particular purpose, implicitly disclose decoding the PDSCH.
Manolakos implicitly but does not explicitly disclose decoding the first set of one or more PDSCH communications to decode and the second set of one or more PDSCH communications to decode.
However, Yang disclose receiving, by a user equipment (UE), a plurality of PDSCH communications, wherein: a first subset of the plurality of PDSCH communications is associated with a first TRP, and a second subset of the plurality of PDSCH communications is associated with a second TRP different from the first TRP (see Yang, ¶ 0112: UE 115-a may receive two PDSCHs with a same ending OFDM symbol from two different TRPs 105. For example, TRP 105-a may transmit a first PDSCH, and TRP 105-b may transmit a second PDSCH, where both PDSCHs end on the same OFDM symbol. Accordingly, UE 115-a may be expected to receive each PDSCH from the respective TRP 105 even though they end on the same OFDM symbol); and decoding the first set of one or more PDSCH communications to decode and the second set of one or more PDSCH communications to decode (see Yang, ¶ 0120: the UE 115 may be able to decode first PDSCH 405-a successfully without any interference from additional downlink messages….. the UE 115 may determine that second PDSCH 405-b ends at a symbol that does not coincide with any other PDSCHs 405 and, as such, may receive and decode the information in second PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yang and incorporate it into the system of Manolakos for efficient transmission of ACK feedback in the communication system (see Yang, ¶ 0004).

Regarding claim 2, Manolakos in view of Yang discloses the method of claim 1, wherein the first set of one or more PDSCH communications to decode is selected such that none of the PDSCH communications of the first set of one or more PDSCH communications to decode overlap (see Manolakos, Fig 9 shows that there is only one PDSCH selected per TRP. There are no other PDSCH selected per TRP, the selected PDSCH is implicitly not overlapped by any other selected PDSCH of the same TRP).
Also, Yang discloses wherein the first set of one or more PDSCH communications to decode is selected such that none of the PDSCH communications of the first set of one or more PDSCH communications to decode overlap (see Yang, ¶ 0120: the UE 115 may be able to decode first PDSCH 405-a successfully without any interference from additional downlink messages. Alternatively, the UE 115 may receive a second PDSCH 405-b, a third PDSCH 405-c, and a fourth PDSCH 405-d in a second slot 410-b. The UE 115 may determine the ending points of each PDSCH 405 based on a table of time-domain resource allocations for PDSCHs as described above (e.g., Table 1 in FIG. 1). Accordingly, the UE 115 may determine that second PDSCH 405-b ends at a symbol that does not coincide with any other PDSCHs 405 and, as such, may receive and decode the information in second PDSCH 405-b).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yang and incorporate it into the system of Manolakos for efficient transmission of ACK feedback in the communication system (see Yang, ¶ 0004).

Regarding claim 5, Manolakos in view of Yang discloses the method of claim 1, Manolakos fails to explicitly disclose wherein applying the first management process comprises determining one or more groups of overlapping PDSCH communications, and assigning one PDSCH communication from each of the one or more groups of overlapping PDSCH communications to the first set of one or more PDSCH communications to decode.
However, Yang discloses wherein applying the first management process comprises determining one or more groups of overlapping PDSCH communications, and assigning one PDSCH communication from each of the one or more groups of overlapping PDSCH communications to the first set of one or more PDSCH communications to decode (see Yang, ¶ 0113: UE 115-a may not be expected to receive more than one PDSCH in a same slot on overlapping time-domain resource allocations. For example, if two or more PDSCHs (e.g., PDSCH occasions) overlap in time (e.g., regardless of whether the PDSCHs end on a same OFDM symbol or not), UE 115-a may feedback one (1) HARQ-ACK for a given TRP 105. As such, UE 115-a may transmit HARQ-ACK feedback for a first PDSCH received in a slot, but not for any subsequent PDSCHs received in the same slot that overlap in the time-domain with the first PDSCH. Additionally, in some cases, UE 115-a may determine to transmit the single HARQ-ACK feedback for the first PDSCH based on the overlapping PDSCHs being received from a same TRP; ¶ 0122; ¶ 0137).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yang and incorporate it into the system of Manolakos for efficient transmission of ACK feedback in the communication system (see Yang, ¶ 0004).

Regarding claim 7, Manolakos in view of Yang discloses the method of claim 5, but does not explicitly disclose wherein a first group of the one or more groups of overlapping PDSCH communications comprises an earliest PDSCH communication having an earliest symbol of the first subset of the plurality of PDSCH communications, and wherein each PDSCH communication in the first group overlaps with at least one other PDSCH communication in the first group.
However, Yang discloses wherein a first group of the one or more groups of overlapping PDSCH communications comprises an earliest PDSCH communication having an earliest symbol of the first subset of the plurality of PDSCH communications, and wherein each PDSCH communication in the first group overlaps with at least one other PDSCH communication in the first group (see Yang, ¶ 0113 and ¶ 0122; ¶ 0137).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yang and incorporate it into the system of Manolakos for efficient transmission of ACK feedback in the communication system (see Yang, ¶ 0004).

Regarding claim 9, Manolakos discloses a method of managing multiple transmission and reception point (M-TRP) communications (see Manolakos, Fig 8, Fig 10 and Fig 11), comprising: 
receiving, by a user equipment (UE), a plurality of PDSCH communications each associated with a respective TRP (see Manolakos, ¶ 0094: one or more TRPs, of the multiple TRPs, may transmit PTRS pilot signals on the one or more PDSCHs, and the UE 120 may receive the PTRS pilot signals on the one or more PDSCHs; ¶ 0099: the UE 120 may determine that one or more PTRS ports are to be shared among multiple PDSCHs transmitted by multiple TRP); 
selecting a subset of one or more PDSCH communications to decode by applying a management process for the plurality of PDSCH communications, wherein the management process comprises selecting the subset of one or more PDSCH communications to decode (see Manolakos, ¶ 0087: identify a subset of the multiple PDSCHs that carry the PTRS pilot signals; ¶ 0088: the UE 120 may identify the PDSCH(s) that carry the PTRS pilot signals based at least in part on an indication from a base station 110 (e.g., the first TRP 805, the second TRP 810, and/or the like)….. the UE 120 may identify the PDSCH(s) that carry the PTRS pilot signals based at least in part on an ordering of multiple PDSCHs in a message, such as an RRC message, DCI (e.g., when the multiple PDSCHs are scheduled by the same DCI), and/or the like; ¶ 0089: A similar technique may be applied when a subset of the PDSCHs carry PTRS pilot signals. For example, the UE 120 may identify two (or three, etc.) PDSCHs, corresponding to the first two (or three, etc.) parameters in the list or the last two (or three, etc.) parameters in the list, as the PDSCHs that carry the PTRS pilot signals; ¶ 0091: the UE 120 may identify a PDSCH (or a subset of PDSCHs) that carries PTRS pilot signals based at least in part on a determination that an identifier matches a preconfigured identifier; ¶ 0092: For example, the UE 120 may identify the PDSCH (or subset of PDSCHs) with the largest bandwidth, among the multiple PDSCHs, as the PDSCH (or subset of PDSCHs) that carries the PTRS pilot signals; ¶ 0094: one or more TRPs, of the multiple TRPs, may transmit PTRS pilot signals on the one or more PDSCHs, and the UE 120 may receive the PTRS pilot signals on the one or more PDSCHs. The TRP(s) may determine the PDSCH(s) in which the PTRS pilot signals are to be transmitted (e.g., in a similar manner as described above), and may transmit the PTRS pilot signals in the determined PDSCH(s). In example 800, TRP A transmits the PTRS pilot signals in PDSCH A, and the PTRS pilot signals are not transmitted in PDSCH B; ¶ 0099-¶ 0100: the UE 120 may determine that one or more PTRS ports are to be shared among multiple PDSCHs transmitted by multiple TRPs…..the UE 120 may identify one or more PDSCHs, of the multiple PDSCHs for which the PTRS port(s) are to be shared, that carry PTRS pilot signals. For example, the PTRS pilot signals may be carried……a subset of PDSCHs) such that: 
 (ii) each PDSCH communication of the subset overlaps with at most one other PDSCH communication of the subset associated with a particular TRP (Fig 9 shows that there is only one PDSCH selected per TRP. There are no other PDSCH selected per TRP, the selected PDSCH is implicitly not overlapped by any other selected PDSCH of the same TRP); and
 decoding the subset of one or more PDSCH communications to decode (see Manolakos, ¶ 0045: the UE 120 may include…..means for receiving PTRS pilot signals on one or more PDSCHs of the plurality of PDSCHs; means for using the PTRS pilot signals for phase tracking estimation). By receiving a PTRS pilot sent on a PDSCH and using it for a particular purpose, implicitly disclose decoding the PDSCH.
Manolakos does not explicitly disclose such that:  (ii) each PDSCH communication of the subset overlaps with at most one other PDSCH communication of the subset associated with a particular TRP.
However, Yang discloses (i) no two PDSCH communications of the subset that are associated with a same TRP overlap (see Yang, ¶ 0113: UE 115-a may not be expected to receive more than one PDSCH in a same slot on overlapping time-domain resource allocations. For example, if two or more PDSCHs (e.g., PDSCH occasions) overlap in time (e.g., regardless of whether the PDSCHs end on a same OFDM symbol or not), UE 115-a may feedback one (1) HARQ-ACK for a given TRP 105. As such, UE 115-a may transmit HARQ-ACK feedback for a first PDSCH received in a slot, but not for any subsequent PDSCHs received in the same slot that overlap in the time-domain with the first PDSCH. Additionally, in some cases, UE 115-a may determine to transmit the single HARQ-ACK feedback for the first PDSCH based on the overlapping PDSCHs being received from a same TRP; ¶ 0122; ¶ 0137), and (ii) each PDSCH communication of the subset overlaps with at most one other PDSCH communication of the subset associated with a particular TRP (see Yang, ¶ 0120: the UE 115 may be able to decode first PDSCH 405-a successfully without any interference from additional downlink messages. Alternatively, the UE 115 may receive a second PDSCH 405-b, a third PDSCH 405-c, and a fourth PDSCH 405-d in a second slot 410-b. The UE 115 may determine the ending points of each PDSCH 405 based on a table of time-domain resource allocations for PDSCHs as described above (e.g., Table 1 in FIG. 1). Accordingly, the UE 115 may determine that second PDSCH 405-b ends at a symbol that does not coincide with any other PDSCHs 405 and, as such, may receive and decode the information in second PDSCH 405-b); and
 decoding the subset of one or more PDSCH communications to decode (see Yang, ¶ 0112: UE 115-a may receive two PDSCHs with a same ending OFDM symbol from two different TRPs 105. For example, TRP 105-a may transmit a first PDSCH, and TRP 105-b may transmit a second PDSCH, where both PDSCHs end on the same OFDM symbol. Accordingly, UE 115-a may be expected to receive each PDSCH from the respective TRP 105 even though they end on the same OFDM symbol); and decoding the first set of one or more PDSCH communications to decode and the second set of one or more PDSCH communications to decode (see Yang, ¶ 0120: the UE 115 may be able to decode first PDSCH 405-a successfully without any interference from additional downlink messages….. the UE 115 may determine that second PDSCH 405-b ends at a symbol that does not coincide with any other PDSCHs 405 and, as such, may receive and decode the information in second PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Yang and incorporate it into the system of Manolakos for efficient transmission of ACK feedback in the communication system (see Yang, ¶ 0004).

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 3, 4, 6, 8, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2021/0014727 to WANG et al. discloses contention window adjustment for multiple transmit receive points.
US Patent 11,317,411 to Bagheri et al. discloses method and apparatus for decoding a PDSCH using pre-emption. A determination can be made as to whether the pre-emption indication is applicable to a first PDSCH resource allocation, a second PDSCH resource allocation, both PDSCH resource allocations, or no PDSCH resource allocation of the at least two PDSCH resource allocations. A first PDSCH corresponding to the first PDSCH resource allocation can be decoded based on no transmission being present for the UE in the pre-empted resources in response to determining the pre-emption indication is applicable to the first PDSCH resource allocation and not applicable to the second PDSCH resource allocation.
US Pub. 2020/0287647 to Park et al. discloses in a multi-TRP scenario, the base station 105 (or network entity) may utilize semi-static DMRS partitioning, where different CDM groups are assigned to different TRPs. For example, one or more DMRSs for a first physical downlink shared channel (PDSCH) from a first TRP may be selected from a first CDM group (e.g., CDM group #0) and one (or more) DMRS(s) for a second PDSCH from a second TRP may be selected from a second CDM group (e.g., CDM group #1).
US Pub. 2021/0143889 to Akoum et al. discloses that a UE can be configured to receive PDSCH from two different TRPs. Thus, in a multiple PDCCH scenario, the UE can receive two PDCCHs and two PDSCHs from two TRPs, respectively. The UE can be configured with a reference signal (RS) setting for each TRP. The UE can also be configured with a list of up to M transmission configuration indication (TCI) state configurations to decode each PDSCH according to the detected PDCCH.
WO 2020/089009 to Panasonic discloses a receiving step of receiving, on an uplink control channel associated with the downlink shared channel, an indicator which indicates whether or not the transmitted data has successfully been received and decoded using the plurality of downlink shared channels, and a step of determining, based on the received indicator, whether or not the data has been successfully received and decoded. For instance, the network node transmits the data on the PDSCH to a UE, and the PDSCH is one of a plurality of PDSCHs received by the UE from a plurality of TRPs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464